Order entered July 29, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00031-CV

   YOUNG YOO, IRVING SUPERMART, L.L.C. AND ACACIA LAS LOMAS, L.L.C.,
                             Appellants

                                               V.

                               A-1 MARKETING, INC., Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-05632

                                           ORDER
       By letter filed July 15, 2019, court reporter Vielica Dobbins informs the Court appellants

has failed to make payment arrangements for the reporter’s record of proceedings held July 16,

2018 and September 21, 2018. Accordingly, we ORDER appellants to file, no later than August

9, 2019, written verification they have paid or made arrangements to pay the reporter’s fee. We

caution appellants that failure to comply may result in the appeal being submitted on the

reporter’s record currently on file.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE